ACCEPTED
                                                                                                03-14-00547-CR
                                                                                                       4102498
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           2/11/2015 9:42:14 AM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                       IN THE THIRD COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                             FILED IN
STATE OF TEXAS                                                        3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
V.                                                                  NO. 03-14-00547-CR
                                                                      2/11/2015 9:42:14 AM
                                                                        JEFFREY D. KYLE
BRIAN ROLAND CHANDLER                                                         Clerk
                        Appellee's
                       APPELLANT’S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Brian Roland Chandler, Appellee, by and through his attorney of

record, Linda Icenhauer-Ramirez, and files this his First Motion for Extension of Time to

Brief and in support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. Brian

Roland Chandler, Cause Number CR-12-0005 in the 428th Judicial District Court of

Hays County, Texas. Appellant was sentenced on February 23, 2012.          The trial court

entered a judgment nunc pro tunc on August 7, 2014.

                                           II.

       Appellee was convicted of one count of aggravated assault. His punishment was

assessed at ten years imprisonment.   The original judgment in the case said that appellee

was found guilty of aggravated assault and contained an affirmative finding of a deadly

weapon.    Appellee filed a motion for a judgment nunc pro tunc deleting the deadly

weapon finding. On August 7, 2014, the trial court held a hearing on the matter and after

hearing the arguments of counsel and reviewing the record in the cause, granted

appellee’s motion for judgment nunc pro tunc.
                                            III.

        The State filed its notice of appeal from this decision on August 7, 2014.      The

State filed its brief on December 9, 2014. The due date for appellee’s brief was January

8, 2015.   The attorney who represented appellee in the trial court informed appellee’s

family that she does not practice appellate law and would not be able to represent

appellee in the State’s appeal of this matter.     The undersigned attorney was hired by

appellee’s family last week and filed a notice of appearance in this matter on February 5,

2015.

                                            IV.

        This is Appellee’s first motion for extension of time to file his brief. Appellee

respectfully requests a thirty day extension of time to file the brief from today’s date,

which would make such brief due on Friday, March 13, 2015.

                                             V.

        The undersigned attorney was recently retained in this case.         She has begun

researching the issues in this cause but needs additional time in which to complete her

research and file a response to the State’s brief. She asks that this extension be granted so

that she may effectively represent Appellee and so that justice may be done in this case.

                                                      Respectfully Submitted,

                                                      /s/ Linda Icenhauer-Ramirez
                                                      LINDA ICENHAUER-RAMIREZ
                                                      Attorney at Law
                                                      1103 Nueces
                                                      Austin, Texas 78701
                                                      (512) 477-7991
                                                      FAX #: (512) 477-3580
                                                      SBN: 10382944
                                                      EMAIL: ljir@aol.com
                                                      ATTORNEY FOR APPELLEE
                         CERTIFICATE OF COMPLIANCE

        I hereby certify that this motion was computer generated and contains 513 words,

as calculated by the word count function on my computer.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ




                            CERTIFICATE OF SERVICE

        I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellee’s First Motion for Extension of Time to Brief was e-served to Brian

Erskine of the Hays County District Attorney's Office on this the 11th day of February,

2015.


                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ